Name: 75/314/EEC: Commission Decision of 30 April 1975 on the reform of agricultural structures in the Kingdom of Denmark in implementation of Title II of Directive No 72/161/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  social framework;  agricultural policy;  Europe;  economic policy; NA
 Date Published: 1975-06-05

 Avis juridique important|31975D031475/314/EEC: Commission Decision of 30 April 1975 on the reform of agricultural structures in the Kingdom of Denmark in implementation of Title II of Directive No 72/161/EEC (Only the Danish text is authentic) Official Journal L 143 , 05/06/1975 P. 0012 - 0013COMMISSION DECISION of 30 April 1975 on the reform of agricultural structures in the Kingdom of Denmark in implementation of Title II of Directive No 72/161/EEC (Only the Danish text is authentic) (75/314/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 8 January 1974, 6 November 1974 and 21 January 1975 the Government of Denmark, acting in pursuance of the second indent of Article 10 (1) of Directive No 72/161/EEC, forwarded the text of the following provisions for the implementation of Title II of that Directive (on the acquisition of occupational skills by persons engaged in agriculture): - Law No 259 of 4 June 1970 on adult education colleges, agricultural colleges, domestic science colleges and continuation schools; - Order No 271 of 2 June 1971 under the Law relating to the vocational training of semi-skilled workers etc. and to retraining; - Order No 388 of 17 August 1972 under the Law on spare-time education etc.; - Law No 29 of 3 February 1960 on state aids for agricultural training courses; - Order of the Ministry of Education of 7 October 1974 on theoretical basic training for farmers who have not attended an agricultural college but who possess several years' practical experience of farming; Whereas on 8 January 1974 and 21 January 1975 the Government of Denmark also forwarded additional information and documentation regarding courses of training and further training in agriculture already in existence under the above laws; Whereas, under Article 11 (3) of Directive No 72/161/EEC, the Commission must decide whether, having regard to the objectives of the Directive and to the need for a proper connection between the various measures, the provisions forwarded comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title II of Directive No 72/161/EEC to enable persons aged 18 or over engaged in agriculture to have the opportunity of acquiring new agricultural skills, or of improving those which they already possess, so that they are in a position to be able to integrate into modern agriculture; Whereas, to that end, the Member States are therefore required under Articles 5 (1) and 6 (1) of Directive No 72/161/EEC to introduce, in addition to the normal agricultural training provided in their country, measures designed to give farmers and hired and family agricultural workers further training of a general, technical and economic nature; (1)OJ No L 96, 23.4.1972, p. 15. Whereas under the third indent of Article 12 (2) of Directive No 72/161/EEC the Guidance Section of the EAGGF is to refund to Member States 25 % of the expenditure incurred in respect of such measures, up to a maximum of 1 500 units of account for each person engaged in agriculture having completed a course of basic or advanced vocational training; Whereas the theoretical courses of basic training for farmers who have not attended an agricultural college but who possess several years' practical experience of farming which already exist under Law No 259 of 4 June 1970 and the Order of 7 October 1974 satisfy the requirements imposed in respect of complete courses designed to enable persons engaged in agriculture generally to improve their occupational skills or to acquire new ones; Whereas the courses of advanced training for established farmers, horticulturalists and fruit growers and the agricultural training courses for semi-skilled workers which already exist under Orders No 259 of 4 June 1970, No 388 of 17 August 1972 and No 271 of 2 June 1971 may be regarded in principle as courses of advanced training within the meaning of Article 5 (1) and the third indent of Article 12 (2) of Directive No 72/161/EEC ; whereas, however, mere attendance at one only of the above courses cannot, because of their shortness, be regarded as completion of a course of advanced vocational training within the meaning of the third indent of Article 12 (2) of Directive No 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The courses of theoretical basic training for farmers who have not attended an agricultural college but who possess several years' practical experience of farming which already exist under Law No 259 of 4 June 1970 as notified by the Government of Denmark on 8 January 1974 and under the Order of the Ministry of Education of 7 October 1974 as notified on 6 November 1974 satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 8 of Directive No 72/161/EEC. 2. The courses of advanced training for established farmers, horticulturalists and fruit growers and the agricultural training courses for semi-skilled workers which already exist under Orders No 259 of 4 June 1970, No 388 of 17 August 1972 and No 271 of 2 June 1971 as notified by the Government of Denmark satisfy the conditions for a financial contribution from the Community to the common measures referred to in Article 8 of Directive No 72/161/EEC. However, the Guidance Section of the EAGGF shall refund expenditure incurred, as provided in the third indent of Article 12 (2) of Directive No 72/161/EEC, only in respect of those farmers who have attended more than one of the said courses. Article 2 The financial contribution by the Community shall be in respect only of reimbursable expenditure incurred in connection with courses beginning after 1 January 1975. Article 3 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 30 April 1975. For the Commission P.J. LARDINOIS Member of the Commission